BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-13-00067-CV

                                    Sharon Morrison

                                              v.

 Whispering Pines Lodge I, L.L.P. d/b/a Whispering Pines Lodge and Whispering
               Pines Lodge, L.L.C. d/b/a Whispering Pines Lodge

  (No. 2011-1549-CCL2 IN COUNTY COURT AT LAW NO. 2 OF GREGG COUNTY)


TYPE OF FEE                      CHARGES      PAID       BY
REQUIRED TEXAS.GOV EFILING FEE        $5.00   E-PAID     ANNA SCOTT
MOTION FEE                           $10.00   PAID       KHOURY LAW FIRM
REQUIRED TEXAS.GOV EFILING FEE        $5.00   E-PAID     ANDREW G KHOURY
MOTION FEE                           $10.00   PAID       KHOURY LAW FIRM
CLERK'S RECORD                      $103.00   PAID       KHOURY LAW FIRM
REPORTER'S RECORD                   $320.00   UNKNOWN    KHOURY LAW FIRM
SUPREME COURT CHAPTER 51 FEE         $50.00   PAID       KHOURY LAW FIRM
FILING                              $100.00   PAID       KHOURY LAW FIRM
INDIGENT                             $25.00   PAID       KHOURY LAW FIRM


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                        IN TESTIMONY WHEREOF,
                                                        witness my hand and the Seal of
                                                        the COURT OF APPEALS for
                                                        the Sixth District of Texas, this
                                                        October 16, 2015.

                                                        DEBRA AUTREY, CLERK



                                                        By ___________________________
                                                                                Deputy